UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-7835


ROBERT W. DOUGHERTY,

                   Plaintiff - Appellant,

             v.

DANA LAWHORNE, Sheriff, Alexandria Adult Detention Center; SCHULER,
Chief Deputy (Major), Alexandria Adult Detention Center; SERGEANT HALL,
Alexandria Adult Detention Center; SERGEANT MENSAH, Alexandria Adult
Detention Center (Law Library); DEPUTY ANDERSON, Alexandria Adult
Detention Center (Mailroom); IVAN T. GILMORE, Warden, Coffeewood
Correctional Center; DONALD GOURDINE, Inst. Program Dir. and Inst.
Classification, Coffeewood Correctional Center; MAJOR M. BRYANT, Chief of
Security and Institutional Review Officer (Discipline), Coffeewood Correctional
Center; C. A. WARD, Chief of Security and Institutional Review Officer
(Discipline), Coffeewood Correctional Center; ANITA B. LONG, (Captain) Unit
Manager Coffeewood Correctional Center; CAPTAIN S. A. JONES, Watch
Commander, Grievance Hearing Officer, and Institutional Review-Discipline;
LIEUTENANT BRICE, Unit Lieutenant (retired), Coffeewood Correctional Center;
L. P. JONES, (Lieutenant) Unit Manager, Coffeewood Correctional Center;
LIEUTENANT R. GALLAGHER, Unit Lieutenant, Coffeewood Correctional
Center; LIEUTENANT M. S. MILLER, Custody, Shift Supervisor, Coffeewood
Correctional Center; SERGEANT R. LEWIS, Custody, Hearing Officer,
Coffeewood Correctional Center; D. P. SACRA, Sergeant, Custody, Coffeewood
Correctional Center; SERGEANT MONROE, Custody, Coffeewood Correctional
Center; CORPORAL WALTER, Coffeewood Correctional Center; CORPORAL
JENKINS, Coffeewood Correctional Center; CORPORAL ROCHES, Coffeewood
Correctional Center; CORPORAL HENSLEY, Coffeewood Correctional Center;
CORPORAL POWELL, Former Mail Room Officer, Coffeewood Correctional
Center; CORPORAL NEWCOMB, Coffeewood Correctional Center; CORPORAL
HEFRIGHT, Coffeewood Correctional Center; CORPORAL F. O. ALAS-
BARRIENTOS, Coffeewood Correctional Center; T. L. CRICKEMBERGER,
Hearing Officer (of record), Coffeewood Correctional Center; M.S. KIMBERLY
TUCKER, Grievance Officer, Coffeewood Correctional Center; MS. P. C.
ZWIGART, Secretary to Warden Gilmore, Coffeewood Correctional Center; MS.
PEGGY TATRO, Administrator, Mediko Correctional Healthcare (contracted
provider), Coffeewood Correctional Center; MS. S. COOPER, Treatment and Law
Library, Coffeewood Correctional Center; A. DAVID ROBINSON, Chief of
Corrections Operations, Virginia Department of Corrections; WENDY S. HOBBS,
Regional Administrator Grievances, Virginia Department of Corrections; MARCUS
M. HODGES, Regional Administrator, Virginia Department of Corrections;
KAREN L. STAPLETON, Offender Discipline Manager, Virginia Department of
Corrections; KAREN D. BROWN, Chairman, Virginia Parole Board; HELEN W.
MORTON, Hearing Officer, Virginia Parole Board; HELEN W. HALL-GREEN,
Hearing Officer, Virginia Parole Board; IRIS STALLWORTH, District 29-Fairfax,
Virginia Parole Board; MINIAR F. STONE, Parole Board Member, Virginia Parole
Board; B. J. HICE, Hearing Officer, Virginia Parole Board; SERGEANT D. P.
HAPPE, Custody, Coffeewood Correctional Center,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:17-cv-00302-LO-IDD)


Submitted: April 3, 2020                                          Decided: April 16, 2020


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert W. Dougherty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Robert W. Dougherty appeals the district court’s order dismissing his complaint for

failing to comply with a court order. We have reviewed the record and find no reversible

error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. Dougherty v. Lawhorne, No. 1:17-cv-00302-LO-

IDD (E.D. Va. filed Dec. 4, 2019 & entered Dec. 6, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3